 In the Matter of CALCASIEU PAPER COMPANY, INC., EMPLOYERandUNITED PAPERWORKERS OF AMERICA, C. I. 0., PETITIONERCace No. 15-B-1993.-Decided April 11, 1947Mitchell and Donahoo,by Mr.Theo.Hamilton,of Jacksonville,Fla., andMr. T. W. Halloman,of Alexandria, La., for the Employer.Messrs. Fred C. PieperandRobert Clark,of New Orleans, La., andMr. R. C. Branch,of Oakdale, La., for the Petitioner.Mr. Godfrey J. Ruddick,of Bogalusa, La.,Mr. Mark Fisher,ofBirmingham, Ala., andMr. S. A. Phillips,of Jonesboro, La., for theIntervenors.Mr. Edmund J. Fly?in,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Elizabeth,Louisiana, on December 12, 1946,,before Jerome A. Reiner, hearingofficer.At the hearing the Employer moved to dismiss the petitionon the ground, among others, that the evidence did not show that aquestion affecting commerce had arisen concerning the representationof employees.The hearing officer referred the motion to the Boardfor ruling.For reasons hereinafter discussed, the motion is herebydenied.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCalcasieu Paper Company, Inc., a Louisiana corporation, is engagedin the manufacture and sale of paper products in Elizabeth, Louisiana.1The Employer objected to the ruling of the bearing officer permitting intervention ofone of the Intervenors upon oral request therefor made at the hearingNot only was thisruling in accordance with Sec.203 51 (a) and(b) of the Board'sRules and Regulations(Series 4), but the record shows that the Employer was, in fact, apprised of the Inter-venors' interest in the proceeding more than 2 months before the hearing date. In any73 N. L. R. B., No. 65.344 CALCASIEU PAPER COMPANY, INC.345During the 6-month period ending November 30, 1946, the Employerpurchased raw materials valued at $100,000, of which more than 10percent was shipped from points outside the State of Louisiana.Dur-ing the same period, the products sold by the Employer exceeded$100,000 in value, of which more than 90 percent was shipped outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Pulp, Sulphite and Paper Mill Work-ers, and International Brotherhood of Paper Makers, herein calledthe Intervenors, are labor organizations affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.2III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employeralleging asreason therefor that the Petitioner does not represent a majority ofits employees.The Employer further claims that a question concern-ing representation does not exist in the absence of a showing of ma-jority representation made at the hearing. In this connection theEmployer objected to the hearing officer's refusalto admit evidence ofthe Petitioner's showing of interest.For the reasons stated inMatterof 0. D. JenningscfCompany,'we find no merit in the Employer'scontentions.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in general agreement that the unit shouldcompriseall production and maintenance employees including truck drivers,event,we find that the Employer was not prejudiced by reason of the hearingofficer'srulingSeeMatter of Byron Jackson Company,66 N L R B 1312. Nor do we find anypielndice in the Regional Director's failure to reply to the Employer's request for a copyof the notions to intervene and supporting grounds2We find no merit in the Employer's contention that the Petitioner and the Inter-venors are not labor organizations within the meaning of Section 2 (5) of the Act. SeeMatter of Midland National Bank of Minneapolis,68 N. L.R B 580, 581.3 68 N L. R. B 516 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchmen, and the head machinist, but excluding woods departmentemployees, office and clerical workers, and supervisory personnel.TheIntervenor would also include power plant engineers, recovery roomforemen, and pulp cook foremen, all of whom the Petitioner and Em-ployer would exclude.Power Plant Engineers:Although all parties agree that powerplant employees should be included in the production and mainte-nance unit, the Petitioner and Employer would exclude the 3 powerplant engineers on the ground that they are supervisory personnel.The power plant, which like other mill operations is on a continuousday and night schedule, engages 15 employees, 4 of whom (an engi-neer, an oiler, and a fireman and his helper) are on duty at all times.The engineers maintain the steam engines, make all minor repairsnecessary to insure the maintenance of proper steam pressures, andstart and shut down the engines.All 15 employees including the 3engineers are under the supervision of 1 master mechanic who is di-rectly responsible for the operation of the power plant.During thenight shifts when the master mechanic normally is not on duty, theengineer is the senior employee present in the power plant. In thisrole the engineer, whenever there is need for deviation from normaloperations, directs the work of the other 3 employees and makes sub-sequent oral reports thereon to the master mechanic.This directorycapacity, however, has entailed no control over the tenure of employ-ment of other employees. Thus the record discloses that the engineershave neither the power to hire or discharge, nor the authority to rec-ommend it; that it is, not considered their function to recommend pro-motions or transfers; and that there have been no instances in whichthe engineers have effected or have effectively recommended changesin the status of other employees.Accordingly we are of the opinionthat the engineers are not supervisors within our usual definition ofthat term.,The Employer further contends that, in any event, the engineers'different employment conditions dissociate their collective bargaininginterests from those of other production and maintenance employees.The differences urged, however, are not substantial.Nor does theengineers' work require highly specialized technical skills ; for theoiler capably replaces the engineer whenever the latter is ill or other-wise ufavailable, and a fireman is promoted on the basis of seniorityalone to an engineering job whenever a vacancy exists.Upon theforegoing and the entire record we find that the engineers may prop-erly be included in the unit hereinafter found appropriate.'4Matter of Armour and Company,68 N. L R B 425, 427.5Matter ofThe French Oil Mill Machinery Company,65 N. L R B. 164, 166;Matterof EndicottJohnson Corporation,67 N. L R. B. 1342,1347;Matter of Hall Level & Manu-facturingWorks, 72N. L. R. B. 165. CALCASIEU PAPER COMPANY, INC.347Recovery Room Foremen and Pulp Cook Foremen:Although theIntervenors admit the supervisory nature of these classifications, theynevertheless urge the inclusion of these employees in the unit withthe rank and file employees on the ground that it is customary to doso in the paper and pulp industry.However, the record in the presentcase does not establish the existence of such a practice in the industryso as to warrant their inclusion on that ground.We shall, accord-ingly, exclude these admittedly supervisory employees from the unit.'We find that all production and maintenance employees of the Em-ployer's Elizabeth, Louisiana, mill, including truck drivers, watch-men, the head machinist, and power plant engineers, but excludingwoods department employees, office and clerical workers, recoveryroom foremen, pulp cook foremen, and all other supervisory employ-ees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.7DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Calcasieu Paper Company, Inc.,Elizabeth, Louisiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether they6Matter of The Texas company,67 N L R B 452, 454.'We find no merit in the Employer's objection to placing the intervening unions on theballot jointly, a practice which we have customarily followedThere is no basis for thecontention that discord between the two unions may force the Employ ci to deal separatelywith each union.For it these unions prevail in the election, the Employer may insist onbargaining with them as the joint representative of the single unit herernbefoie foundappropriateMatter of The B, oion Paper Mill Company, Inc,58 N L R B 283, 287, Mat-ter of Fairmont Creamery Company,61 N. L. R. B. 1311, 1313 ,Matter of National CarbideCorporation,67 N L R. B. 757, 7608Any participantin the election herein may, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot. 348DECISIONSOF NATIONALLA$OR RELATIONS BOARDdesire to be represented by United Paperworkers of America, C. I. 0.,or by International Brotherhood of Pulp, Sulphite and Paper MillWorkers, AFL, and International Brotherhood of Paper Makers,A. F. L., for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.